Exhibit 2.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made the 30 day of July 2008, by and among NESS Czech s.r.o., a Czech limited liability company with its registered seat at Praha 4, V Parku 2335/20, PSČ 14800, ID No. 45786259, registered at the Company Register maintained with the Municipal Court in Prague, Section C, Insert No. 17113(the“Purchaser”), and Mr. Pavel Šťovíček, birth No. 730722/0514, residing at Praha 4, Kunratice, Velké Kunratice 1406/26 (the "Seller 1"); Mr.
